10 N.Y.3d 741 (2008)
RED TULIP, LLC, Plaintiff,
v.
JUNIA HISSA NEIVA et al., Defendants. (And a Third-Party Action.)
PALM BEACH MORTGAGE MANAGEMENT, LLC, Respondent,
v.
RED TULIP, LLC, et al., Defendants, and JUNIA HISSA NEIVA, Appellant.
Court of Appeals of the State of New York.
Submitted December 10, 2007.
Decided February 12, 2008.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.